207 F.2d 957
53-2 USTC  P 9645, 99 U.S.P.Q. 362
Alfred W. BARBER and Evelyn A. Barber, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 81, Docket 22748.
United States Court of AppealsSecond Circuit.
Argued Nov. 5, 1953.Decided Nov. 19, 1953.

Corcoran & Kostelanetz, New York City, Boris Kostelanetz, New York City, Donal C. Noonan, Baldwin, N.Y., Jules Ritholz, New York City, of counsel, for petitioners.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, L. W. Post, Sp. Assts. to Atty. Gen., for respondent.
Before CHASE, Chief Judge, CLARK, Circuit Judge, and BRENNAN, District judge.
PER CURIAM.


1
Decision affirmed on the opinion below.  19 T.C. 600.